Per Curiam. This claim arises out of an incident that occurred on September 22, 1978, as a result of which the Claimant seeks compensation pursuant to the provisions of the Crime Victims Compensation Act, hereafter referred to as the Act. Ill. Rev. Stat. 1977, ch. 70, par. 71 etseq. This Court has carefully considered the application for benefits submitted on the form prescribed by the Court, and an investigatory report of the Attorney General of Illinois. Based upon these documents and other evidence submitted to the Court, the Court finds: 1. That the Claimant alleges that on September 22, 1978, the victim was beaten by four unknown offenders for no apparent reason. She further states that the alleged victim was found by his brother in an alley at 57th and Peoria, Chicago, Illinois. The alleged victim was taken home and was complaining of back pains. The following day, the alleged victim became comatose and was taken to Cook County Hospital, where he began receiving treatment for a blood clot to his brain. Prior to the incident, the alleged victim had a history of a heart condition and had been receiving treatment for rheumatic fever. The alleged victim remained in a hospital until his death on November 17, 1979. Cause of death was cardiopulmonary arrest brought on by penumonia. 2. That according to section 2(d) of the Act, “victim” means and includes a person killed or injured in this State as a result of a crime of violence perpetrated or attempted against him. 3. That the Claimant has failed to establish that her husband, Hass an Cook Bey, was a victim of a crime of violence in that there is no record of a police report nor any other document verifying that said injury was the result of a crime of violence. 4. That by reason of the Claimant’s failure to establish that the injuries sustained by her husband, Hassan Cook Bey, were the result of a crime of violence, the Claimant is not eligible for compensation under the Act. It is therefore ordered that this claim be, and is hereby denied.